Citation Nr: 0511820	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to Agent Orange exposure or to 
methylacetoacetate exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to May 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision by the Waco Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2004, the veteran 
testified before a Decision Review Officer; a transcript of 
that hearing is of record. 


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam or to have been exposed to Agent Orange during 
service.

2.  The veteran is shown to have been exposed to 
methylacetoacetate in service.  

3.  Competent evidence establishes that the veteran has type 
2 diabetes mellitus.

4.  Diabetes was not manifested in service or in the 
veteran's first postservice year, and there is no competent 
evidence of record linking the veteran's diabetes mellitus to 
service or to methylacetoacetate exposure therein.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
are at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The 
VCAA and implementing regulations apply in the instant case.

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The 
veteran was provided a copy of the April 2002 decision 
denying his claim.  In that decision, in a June 2003 
statement of the case (SOC), and in a July 2004 supplemental 
SOC, he was notified of the evidence necessary to 
substantiate his claim, and of what was of record.  By 
correspondence prior to the rating on appeal, in January 
2002, he was notified of the VCAA and how it applied to his 
claim.  The January 2002 letter, the June 2003 SOC, and the 
July 2004 supplemental SOC clearly cited the changes in the 
law brought about by the VCAA and implementing regulations, 
and explained that VA would make reasonable efforts to help 
the veteran get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Although he was advised 
to respond with any new evidence in support of his claims 
within 30 days, he was further notified that evidence 
submitted within a year would be considered.  In fact, all 
evidence received in the interim has been accepted for the 
record and considered.  Although the veteran was not 
specifically advised to submit everything he had pertinent to 
his claims, he was advised that VA would obtain any Federal 
government records, including any VA treatment records and 
that if he completed the provided releases VA would assist 
him in obtaining any records he identified.  This notice was 
essentially equivalent to telling him to submit everything he 
had pertinent to the claim.  The SOC and SSOC explained the 
bases for the RO's determinations in this matter, and the 
SSOC specifically encompassed a discussion of the basis for 
the determination regarding the theory of entitlement based 
on methylactoacetate exposure.  In one form or another he has 
received all mandated notice; he is not prejudiced by any 
technical notice deficiency along the way.  
Regarding the duty to assist, the record includes service 
medical records (SMR's), VA treatment reports, the 1966 
command history for the USS Berkeley, and the report of a VA 
examination.  The Board has considered whether a further VA 
examination for a nexus opinion is necessary, and has 
determined that one is not.  There is nothing in the record 
(other than the veteran's allegations) suggesting that the 
veteran's current diabetes mellitus may be associated with an 
event, injury, or disease in service.  See 38 C.F.R. § 3.159 
(c)(4)(C).  There is no indication that any pertinent 
evidence is outstanding.  All notice and duty to assist 
requirements appear to be met.  The veteran is not prejudiced 
by the Board's review of the matter on the merits.  See 
Conway v. Principi,  6 Vet. App. 226 (1994).  

II.	Factual Background

The veteran's DD Form 214 shows that he served aboard the USS 
Berkeley and had one year and five months of sea service.  
SMR's, including his May 1967 separation examination, are 
negative for any complaints, treatment, or findings of 
diabetes mellitus.  

Postservice medical records include treatment records from VA 
Central Texas Health Care System from September 1999 to May 
2003.  September 1999 records reflect that the veteran had 
been treated for diabetes mellitus (with oral medication) for 
eight years.  It was noted that he had weighed 360 pounds, 
but had lost 80 pounds in the last two years.  

In January 2002 treatment records of the veteran's initial 
treatment for diabetes were requested from Marion Hospital 
and Kings Daughter First Medical; it was established that 
such records were unavailable.  

In February 2002 the service department indicated that the 
veteran served aboard a ship that sailed in Vietnam waters 
from February 1966 to April 1966.  However, the record did 
not show whether or not he ever set foot in Vietnam or if his 
ship was docked incountry.  In February 2002 correspondence 
it was confirmed that he was aboard the USS Berkeley when it 
participated in a testing program called Project called 
Project Shipboard Hazard and Defense (SHAD) that used a 
"High Low Test", and that this exposed him to 
methylacetoacetate.  

In his June 2002 notice of disagreement, the veteran 
indicated that in May 1965 while he was aboard the USS 
Berkeley, it anchored 50 yards from shore between Hon Me 
Island and the mainland and planes dumped large amounts of 
Agent Orange on Hon Me Island.

May 2002 correspondence from the Center for Unit Records 
Research establishes that deck logs from the USS Berkeley 
show that the ship was located in Long Beach, California 
during the entire month of May 1965.  The 1966 command 
history from the USS Berkeley was obtained, and shows that 
the USS Berkeley was located in the Gulf of Tonkin between 
North Vietnam Coast and Hon Me Island in March 1966.  The 
history showed that in March 1966 the ship came close enough 
to the mainland to be fired upon, but not that Agent Orange 
was dumped at that location or that the ship docked 
incountry.

On November 2003 VA examination, the veteran indicated that 
diabetes mellitus, type II, had been diagnosed since November 
1989.  Regarding a nexus between the veteran's diabetes 
mellitus and his exposure to methylacetoacetate in service, 
the examiner opined, "[g]iven the lack of published evidence 
of a causal relationship between the exposure of 
methylacetoacetate and developmental diabetes, any opinion 
given as to their relationship would be nothing more than 
speculation."  

At his July 2004 DRO hearing, the veteran testified in 
pertinent part that he never stepped on land in Vietnam.

III.	Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service. 38 C.F.R. § 3.303(d).
In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic disabilities, including diabetes mellitus, 
are presumed to have been incurred in service if they become 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease (to include Type II 
Diabetes Mellitus) to a degree of 10 percent or more at any 
time after service, the veteran is entitled to service 
connection even though there is no record of such disease 
during service.  38 C.F.R. § 3.307. 3.309.  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The VA 
General Counsel has determined that the regulatory definition 
requires that an individual actually have been present within 
the boundaries of the Republic.  VAOPGCPREC 27-97.  
Specifically, the General Counsel has concluded that in order 
to establish qualifying service in Vietnam, a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Id.  Service on a deep-water naval vessel in waters 
off the shore of the Republic of Vietnam, without proof of 
actual duty or visitation in the Republic of Vietnam, does 
not constitute service in the Republic of Vietnam.  Id.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim. If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence is required."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.	Analysis

Essentially, the veteran proposes two alternate theories of 
entitlement to the benefit sought.  He argues that he was 
exposed to Agent Orange in service, and that his type 2 
diabetes should be presumed to have resulted from such 
exposure.  In the alternative, he argues that his diabetes 
resulted from methylacetoacetate exposure in service during 
project SHAD.  

It is not in dispute that the veteran now has type 2 diabetes 
mellitus.  However, there is no competent medical evidence 
that diabetes was manifested in service or in the first 
postservice year.  Service medical records are negative for 
any manifestation of diabetes; such disease was diagnosed no 
earlier than in 1989 (according to the veteran's accounts and 
clinical history recorded in the earliest clinical records in 
the file).  Accordingly, service connection for diabetes 
mellitus on a direct basis (i.e., that it was first 
manifested in service, and has persisted) or on a presumptive 
basis, as a chronic disease, is not warranted.  

The veteran seeks service connection for diabetes based on a 
theory that he was somehow exposed to Agent Orange while 
serving on the USS Berkeley in the Golf of Tonkin, and thus 
is entitled to the Agent Orange presumptive provisions 
afforded to veterans who served in Vietnam.  However, the 
Board is bound by VA's General Counsel Opinion that service 
on a deep-water naval vessel in waters off the shore of the 
Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  See VAOPGCPREC 27-97.  The veteran 
alleges specific Agent Orange exposure in May 1965; however, 
1965 deck logs establish that the USS Berkeley was in Long 
Beach, California at such time.  The 1966 command history of 
the USS Berkeley did not show that the ship docked incountry 
in Vietnam, and in February 2002, the service department 
confirmed that the record did not show that the ship docked 
incountry.  The service department also noted that the record 
did not show that the veteran ever set foot in Vietnam, and 
in July 2004 he specifically testified that he never set foot 
in Vietnam.  As it is not shown that the veteran served in 
Vietnam,  he is not entitled to a presumption of Agent Orange 
exposure, and must affirmatively show such exposure in 
service if he seeks to establish service connection for 
diabetes on the basis it is due to herbicide exposure. 

The veteran claims that the USS Berkeley, came close to the 
shorelines of Vietnam (as verified by the 1966 command 
history of the ship) and Agent Orange was carried by the wind 
causing him to be exposed.  However, a bare contention of 
exposure is not evidence of exposure.  Notably it has been 
reported that there was no evidence of Agent Orange spraying 
or dumping in the area, and, as noted, the veteran is not 
entitled to a presumption of Agent Orange exposure.  There is 
no objective evidence that the veteran was exposed to Agent 
Orange in service, and service connection for diabetes 
mellitus based on the disease being due to such exposure is 
not warranted.

Under Combee, supra, the veteran may still establish service 
connection for diabetes by evidence showing that the disease 
was "incurred" in service.  He alleges that the diabetes 
resulted from his exposure to methylacetoacetate when he was 
aboard the USS Berkeley while it participated in Project 
SHAD.  It is not in dispute that the veteran indeed was 
exposed to methylacetoacetate; what is required to establish 
service connection for diabetes then, is competent evidence 
of a nexus between the diabetes and the methylacetoacetate 
exposure.  See Hickson, supra.  To assist the veteran in this 
matter, the RO arranged for a VA examination specifically 
addressing this matter.  The VA examiner noted that there was 
no published information regarding a relationship between 
methylacetoacetate exposure and diabetes.  The examiner 
opined that in the absence of any published information 
regarding such relationship, an opinion in the matter would 
be pure speculation.  The veteran has been advised of this 
opinion;  he has not submitted any competent evidence 
(medical opinion or treatise) regarding this theory of 
entitlement.  Because he is a layperson, his own opinion in 
this matter is not competent evidence.  See Espiritu, supra.

In the absence of any competent evidence that relates the 
veteran's diabetes to an event, injury, or disease in service 
(and because the presumptive provisions of 38 U.S.C.A. § 1116 
do not apply), the preponderance of the evidence is against 
the veteran's claim.  The "benefit of the doubt" rule does 
not apply, and the claim must be denied.  

ORDER

Service connection for diabetes mellitus, including as due to 
exposure to Agent Orange or exposure to methylacetoacetate is 
denied.



	                        
____________________________________________
	GEORG R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


